Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 1 of 19

LAW OFFICES

DENNIS, CORRY, SMITH & DIXON, L.L.P.

900 CIRCLE 75 PARKWAY, SUITE 1400
ATLANTA, GEORGIA 30339

www.dcplaw.com
TELEPHONE (404) 926-3677 FACSIMILE (404) 365-0134

August 11, 2020

Well States Healthcare, LLC

Attn: Billing Records Custodian
c/o Nate Ormond, Registered Agent
333 Perry Street, Suite 302

Castle Rock, CO 80104

Re: Patient : Billy Lee Hughey, Jr.
Date of Birth : August 7, 1981
Social Security No. : XXX-XX-3716
Our File No. : 54-13655 (GBS)

FOLLOW-UP REGARDING
SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

Dear Billing Records Custodian:

Our records indicate that a Subpoena to Produce Documents, Information, or Objects or
to Permit Inspection of Premises in a Civil Action was issued to you more than thirty (30) days
ago on April 1, 2020 (a copy is enclosed). As of the date of this writing, the 30-day time period
has expired and we have not received the requested financial agreement between Well States
Healthcare, LLC and Spine Center Atlanta that covers treatment for Billy Lee Hughey, Jr.
Kindly provide to this office certified copies of the funding agreement relative to the above-
referenced patient at any time within fourteen (14) days of the date herein. A certification form
is enclosed for your convenience. The original certification form should be returned with the

records.

We will be happy to pay the reasonable costs, up to $100.00, of producing these records.
Please fax me an invoice so that I may submit same for payment. If the production costs exceed
$100.00, please contact me so that we can discuss obtaining the records.

Thank you. I appreciate your assistance.

With kindest regards
Nakehia S. Phdlipy

NAKEHIA S PHILLIPS
Paralegal to Nakehia S Phillips

NSP/Ims
Enclosures
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 2 of 19

Well States Healthcare, LLC

Attn: Billing Records Custodian
c/o Nate Ormond, Registered Agent
333 Perry Street, Suite 302

Castle Rock, CO 80104

RECORDS CERTIFICATION & DECLARATION

BEFORE ME the undersigned officer, duly authorized by law to administer oaths, who
after being duly sworn, under oath, deposes and says:

I, (print name), am the custodian of

records of Well States Healthcare, LLC.

I swear or affirm that the attached documents are true and correct copies of the entire file
of Billy Lee Hughey, Jr. that are: (1) made at or near the time of the described acts, events,
conditions, opinions and/or diagnosis set forth in the records; (2) made by, or from information
transmitted by, a person with personal knowledge and a business duty to report; (3) kept in the
course of regularly conducted business activity of the business identified above; and (4) routinely
made by the regularly conducted business practice of the business identified above as a regular
practice. This certification is given pursuant to Rules 803(6) and 902(11), Federal Rules of Civil

Procedure.

I declare, certify, verify and state under penalty of perjury that the foregoing is true and

correct.

 

 

CUSTODIAN OF RECORDS
Sworn to and subscribed before me this
day of , 2020.
Notary Public

My Commission Expires:

54-13655 (GBS)
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 3 of 19

Well States Healthcare, LLC

Attn: Billing Records Custodian
c/o Nate Ormond, Registered Agent
333 Perry Street, Suite 302

Castle Rock, CO 80104

Re: Patient : Billy Lee Hughey, Jr.
Date of Birth : August 7, 1981
Social Security No. : XXX-XX-3716

CERTIFICATE OF NO RECORDS
THE UNDERSIGNED, Custodian of Records for Well States Healthcare, LLC,
certifies that a thorough search of our records dating back at least seven years, carried out under

my direction and control, revealed no records exist in our files for Billy Lee Hughey, Jr..

 

CUSTODIAN OF RECORDS

Date:

 

54-13655 (GBS)
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 4 of 19

LAW OFFICES

DENNIS, CORRY, SMITH & DIXON, L.L.P.

900 CIRCLE 75 PARKWAY, SUITE 1400
ATLANTA, GEORGIA 30339

www.deplaw.com

TELEPHONE (404) 926-3677 FACSIMILE (404) 365-0134

April 1, 2020

VIA CERTIFIED MAIL - RETURN RECEIPT REQUESTED (CQ) |2N'
ARTICLE NO.: 9314 8699 0430 0070 4383 70 |

Well States Healthcare, LLC

Attn.: Medical Records Custodian
c/o Nate Ormond, Registered Agent
333 Perry Street, Suite 302

Castle Rock, CO 80104

Re: Patient : Billy Lee Hughey, Jr.
Date of Birth : 08/07/1981
Social Security No. ; XXX-XX-3716
WSHC File # : BH042119
Our File No. : 54-13655 (GBS)
Dear Sir/Madam:

The enclosed subpoena has been served on you in accordance with Rules 34(c) and 45,
Federal Rules of Civil Procedure. The purpose of the subpoena is for the production _of
documents only. Your response to this subpoena is required by simply returning the requested
records to me at the above address along with your statement for the reproduction of these
records. Also enclosed is a Certificate of Authentication of Records. Please return the original
certificate to me along with the requested records. Please advise me if the cost of reproducing
these records exceeds $100.00 prior to reproducing such records. You may fax an invoice to my

attention at (404) 365-0134.

HIPAA is not applicable to the medical records of parties in suit. In light of Federal law,
45 C.E.R. § 164.512, providers are required to send claimant's medical records, billing records

and radiographic films.
The regulations governing HIPAA, 45 C.F.R. § 164.512, state as follows:
(e) Standard: disclosures for judicial and administrative proceedings.

(1) Permitted disclosures, A covered entity may disclose protected health
information in the course of any judicial or administrative proceeding:

(ii) | In response to a subpoena, discovery request, or other lawful process, that
is not accompanied by an order of a court or administrative tribunal, if:
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 5 of 19

(A) The covered entity receives satisfactory assurance, as
described in paragraph (e)(1)(ii) of this section, from the
party seeking the information that reasonable efforts have
been made by such party to ensure that the individual who
is the subject of the protected health information that has
been requested has been given notice of the request,

(iii) For the purposes of paragraph (e)(1)(ii)(A) of this section, a covered entity
receives satisfactory assurances from a party seeking protected health
information if the covered entity receives from such party a written
statement and accompanying documentation demonstrating that:

(A) The party requesting such information has made a good
faith attempt to provide written notice to the individual (or,
if the individual’s location is unknown, to mail a notice to
the individual’s last known address);

(B) The notice included sufficient information about the
litigation or proceeding in which the protected health
information is requested to permit the individual to raise an
objection to the court or administrative tribunal; and

(C) The time for the individual to raise objections to the court or
administrative tribunal has elapsed, and:

(/) No objections were filed; or

(2) All objections filed by the individual have been
resolved by the court or the administrative tribunal
and the disclosures being sought are consistent with
such resolution.

In this case, Plaintiff's records are being requested via subpoena in the course of a civil
action in which Plaintiff put his/her medical history at issue. This subpoena is being served upon
Plaintiff's counsel concurrent with this letter and clearly satisfies the written notice requirements

of (e)(1) (iii).

If you have any questions or if I can be of assistance, please do not hesitate to contact me.
It is most important that we receive these records as quickly as possible. Thank you for your
cooperation in this matter.

Sincerely,
Nakehioa S$, Phillipy
NAKEHIA S PHILLIPS
Paralegal to Brent M. Estes, Esq.
NSP
Enclosure

cc: All Attorneys of Record
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 6 of 19

Well States Healthcare, LLC
Attn: Medical Records Custodian
c/o Nate Ormond, Registered Agent

333 Perry Street
Suite 302
Castle Rock, CO 80104
Re: Patient : Billy Lee Hughey, Jr.
Date of Birth : 08/07/1981
Social Security No. : XXX-XX-3716
WSHC File # : BH042119

RECORDS CERTIFICATION & DECLARATION

BEFORE ME the undersigned officer, duly authorized by law to administer oaths, who

after being duly sworn, under oath, deposes and says:
1, (print name), am the custodian of

records of Well States Healthcare, LLC.

L swear or affirm that the attached documents are true and correct copies of the entire file
of Billy Lee Hughey, Jr. that are: (1) made at or near the time of the described acts, events,
conditions, opinions and/or diagnosis set forth in the records; (2) made by, or from information
transmitted by, a person with personal knowledge and a business duty to report; (3) kept in the
course of regularly conducted business activity of the business identified above; and (4) routinely
made by the regularly conducted business practice of the business identified above as a regular
practice. This certification is given pursuant to Rules 803(6) and 902(11), Federal Rules of Civil

Procedure.
I declare, certify, verify, and state under penalty of perjury that the foregoing is true and ,

correct.

 

CUSTODIAN OF RECORDS

Sworn to and subscribed before me this
day of , 2020.

 

Notary Public

My Commission Expires:

54-13655 (GBS)
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 7 of 19

Well States Healthcare, LLC
Attn: Medical Records Custodian
c/o Nate Ormond, Registered Agent

333 Perry Street
Suite 302
Castle Rock, CO 80104
Re: Patient : Billy Lee Hughey, Jr.
Date of Birth : 08/07/1981
Social Security No. : XXX-XX-3716
WSHC File # : BH042119

CERTIFICATE OF NO RECORDS
THE UNDERSIGNED, Custodian of Records for Well States Healthcare, LLC,
certifies that a thorough search of our records dating back at least seven years, carried out under

my direction and control, revealed no records exist in our files for Billy Lee Hughey, Jr.

 

Custodian of Records

Date:

 

54-13655 (GBS)
 

 

Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 8 of 19

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION
SOPY

Civil Action No. 1:19-cv-03499-SDG

Billy Hughey
Plaintiff

Vv.

KTV's Transportation, LLC and Van Minger
Defendants

 

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Well States Healthcare, LLC
c/o Nate Ormond, Registered Agent
333 Perry Street, Suite 302
Castle Rock, CO 80104

(Name of person to wham this subpoena is directed)
[%] Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and permit their inspection, copying, testing, or sampling of the

material: SEE ATTACHMENT “A”
Place: Dennis, Corry, Smith & Dixon, LLP, Date and Time: April 16, 2020; 5:00 p.m. Eastern Time

900 Circle 75 Pkwy, Suite 1400, Atlanta, GA 30339
[1 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or other
property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party may

inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
Date and Time:

 

 

 

 

Place:

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date: April 1, 2020

CLERK OF COURT
OR /s/ Brent M. Estes, Esq.

Signature of Clerk or Deputy Clerk Attorney's signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party),

Defendants KTV'S Transportation, LLC and Van Minger who issues or requests this subpoena, are:
Brent M. Estes, Dennis, Corry, Smith & Dixon, LLP, 900 Circle 75 Parkway, Suite 1400, Atlanta, Georgia 30339; 404-

365-0102; bestes@dcplaw.com
“Notice to the person who issues or requests this subpoena

A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).

 

 
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 9 of 19

AO 88B (Rev, 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (page 2)

- Civil Action No. 1:19-cv-03499-SDG

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and Well States Healthcare, LLC

title, if any)

 

on (date) April 1, 2020

 

I served the subpoena by delivering a copy to the named person as follows: Via Certified Mail
Well States Healthcare, LLC
c/o Nate Ormond, Registered Agent
on (date) April 1, 2020 ; or

333 Perry Street
Suite 302
Castle Rock, CO_ 80104

 

 

[J I returned the subpoena unexecuted because:

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

 

My fees are $ for travel and $ for services, for a total of $ .

I declare under penalty of perjury that this information is true.

 

Date: April 1, 2020 isi Nakehio S. Phillipy

Server's signature

Nakehia S Phillips, Paralegal

Printed name and ttle
Dennis, Corry, Smith & Dixon, LLP
900 Circle 75 Parkway, Suite 1400
Atlanta, Georgia 30339

Server's address

Additional information regarding attempted service, etc.:
 

Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 10 of 19

AO 88B (Rey. 02/14) Subpoena to Produce Documents, Information, of Objects or to Permit Inspec

tion of Premises in a Civil Action (page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition, A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
- expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions, A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on @ person subject to the
subpoena. The court for the district where compliance is required must
enforce this duly and impose an appropriate sanction—which may include
lost earnings and reasonable altorney’s fees—-on a parly or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
- production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections, A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises-—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the eatlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection,

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nora party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, ifno
exception or waiver applies; or

(iv) subjects ‘a peison to utidue burden,
(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research, development,
or commercial information; of

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated.

(ec) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents, A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Forin for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form,

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. Afler being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved,

(g) Contempt. .

The court for the district where compliance is required—and also, after a
motion ig transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 11 of 19

ATTACHMENT “A”
RE: Patient : Billy Lee Hughey, Jr.
Date of Birth : 08/07/1981
Social Security No. XXX-XX-3716
WSHC File # BH042119
EXHIBIT “A”

 

() TERMS USED HEREIN:

 

(1) “You,” “Your,” and “Well States Healthcare, LLC” mean and refer to Well States
Healthcare, LLC as well as Well States Healthcare’s agents, servants, employees,

representatives, owners, and principles.

(2) “Document” and “Documents” shall mean and include any and all tangible item,
record, written paper, typed paper or graphic matter, handwritten notes, typed notes,
correspondences, letters, facsimiles, emails, any writings, contracts, agreements, reports,
accident reports, medical/hospital/therapy records, legers, bills, invoices, receipts, drawings,
photographs, tape recordings or other electronically recorded sounds or materials, all electronic
data including print outs and screen shots, marketing materials, brochures, and pamphlets

however produced or reproduced.

If a Document has been prepared in several copies, or additional copies have been made, and
the copies are not identical (or which, by reason of subsequent modification, are no longer

identical), each non-identical copy is a separate Document.

(3) "Photograph” or “Photographs" means all photographs, photographic images, film,
video, or other similar representations, however recorded or stored, including but not limited to
printed, camera, computer, pdf, jpeg, memory card, videotape, digital, or analog storage.

(4) “Films” means any and all radiologic imaging including, but not limited to, x-rays, MRI
images and scans, and CT images and scans.

(5) “Plaintiff” means Billy Lee Hughey, Jr., or Billy Hughey unless specifically identified
otherwise below.

(6) ‘Plaintiffs attorneys” means all of the following:

(a) Charles Rauton, Esq.
(b) Monge & Associates, PC

(c) All employees, agents, servants, and representatives of Monge & Associates,
PC
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 12 of 19

EXHIBIT “A” CONTINUED

“Spine Center Atlanta” means and includes each and every of the following entities:

(a) James Chappuis, M.D.

(b) Orthopaedic & Spine Surgery of Atlanta, LLC
(c) Spine Center Atlanta, LLC

(d) Atlanta Orthopaedic Surgery Center, LLC

(ec) Spine Center Atlanta Surgery Center, LLC

(f) Spine Center Atlanta Rehabilitation & Wellness Center, LLC
(g) Atlanta Orthopedic Surgery Specialists, LLC
(h) Interventional Spine and Pain Management

(i) Integrative Wellness Atlanta, LLC

(j) Ortho Stem Cell Atlanta, LLC

(k) Palisades Imaging, LLC

(1) Georgia OceMed, LLC

(m) Spine Center Conyers, LLC

(n) Spine Center Riverdale, LLC

(0) Spine Center Savannah, LLC

(p) All parent companies, subsidiaries, and affiliates of each and every entity
listed in 5(b)-5(0) herein.

(p) All owners, principles, employees, agents, servants, and representatives of each
and every entity listed in 5(b)-5(n) herein including, but not limited to James

Chappuis, M.D.

(q) All personal injury departments of each and every person and entity listed.in . -
5(a)-5(0) herein.
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 13 of 19

1)

2)

3)

4)

5)

6)

7)

8)

9)

EXHIBIT “A” CONTINUED

(at DOCUMENTS AND TANGIBLE ITEMS TO BE PRODUCED BY WELL
STATES HEALTHCARE, LLC:

A copy of Well States Healthcare, LLC’s entire file pertaining to Plaintiff including all
Documents pertaining to Plaintiff, James Chappuis, M.D., Spine Center Atlanta, and
this lawsuit. For reference purposes, See attached Exhibit 1, a Balance Due Statement
from Well States Healthcare referencing Plaintiff and WSHC File # BH042119.

A copy of each and every Letter of Protection signed by Plaintiff.

A copy of each and every Letter of Protection provided by Well States Healthcare, LLC
to Plaintiff, Plaintiffs attorneys, James Chappuis, or Spine Center Atlanta for Plaintiff

to sign whether signed by her or not.

All Documents disclosing each and every medical lien pertaining to any and all medical
care provided to Plaintiff.

A copy of each and every medical lien pertaining to any and all medical care provided
to Plaintiff.

All collateral assigned to Well States Healthcare, LLC with respect to Plaintiff or this
lawsuit.

All wire transfers and wire transfer instructions for wire transferring of the purchase
price to Spine Center Atlanta as set forth on the closing statements with respect to

Plaintiff or this lawsuit.

All Documents, films, and photographs provided by James Chappuis, M.D. or Spine
Center Atlanta to Well States Healthcare, LLC that contains the information which
Spine Center Atlanta has provided to Well States Healthcare, LLC to comply with
Spine Center Atlanta’s agreement to provide complete and unfettered access regarding
the Accounts and Account Documents to Well States Healthcare, LLC regarding
Plaintiff, Plaintiff's attorneys or this lawsuit including all information and Documents
provided by James Chappuis, M.D. or Spine Center Atlanta to Well States Healthcare,
LLC informing Well States Healthcare, LLC of the risks associated with the
collectability (and ultimate collection) of the Accounts and/or litigation related to the

Accounts regarding this lawsuit.

Each and every Document that discloses any and all medical services provided by any
person or entity to Plaintiff.

10) Each and every Document that discloses any and all medical services provided by any

person or entity to Plaintiff that were funded by Well States Healthcare, LLC.

11) Each and every Film taken of Plaintiff.

12) Each and every Photograph taken of Plaintiff.
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 14 of 19

13) Each and every Photograph taken of any and all vehicles involved in the May 16, 2018
motor vehicle accident at issue in this lawsuit.

14) All Documents, correspondences, letters, facsimiles, and emails sent, received, or
exchanged between Well States Healthcare, LLC and James Chappuis, M.D. about

Plaintiff, his medical condition or care, or this lawsuit.

15) All Documents, correspondences, letters, facsimiles, and emails sent, received, or
exchanged between Well States Healthcare, LLC and Spine Center Atlanta about
Plaintiff, his medical condition or care, or this lawsuit.

16) All Documents, correspondences, letters, facsimiles, and emails sent, received, or
exchanged between Well States Healthcare, LLC and Plaintiff's attorneys about
Plaintiff, his medical condition or care, or this lawsuit.

17) All Documents, correspondences, letters, facsimiles, and emails sent, received, or
exchanged between Well States Healthcare, LLC and Plaintiff about Plaintiff, his

medical condition or care, or this lawsuit.

18) All billing records, engagement agreements or other documents regarding fees and
expenses charged or paid by you with respect to Plaintiff.

19) All Documents that disclose the exact and total amount of money Well States
Healthcare, LLC has paid or advanced to James Chappuis, M.D., James Chappuis,
M.D., P.C., Spine Center Atlanta, Plaintiff and Plaintiffs attorneys with respect to

Plaintiff as of present.

20) All Documents that disclose the exact and total amount of money Well States
Healthcare, LLC has considered or agree to pay or advance to James Chappuis, M.D.,
James Chappuis, M.D., P.C., Spine Center Atlanta, Plaintiff or Plaintiff’s attorneys for

any time on or after June 1, 2018.

21) All Documents that disclose the dates and amounts of each and every payment or
advance of monies from Well States Healthcare, LLC to James Chappuis, M.D., Spine
Center Atlanta, Plaintiff, and Plaintiff's attorneys regarding Plaintiff.

22) All Documents about a payment or advance of $268,907.77 reflected in the
aforementioned Balance Due Statement for Plaintiff produced to Defendants’ attorney

by Spine Center Atlanta in this lawsuit.

23) All Documents that disclose the amount of the total medical account Spine Center
Atlanta has established. for Plaintiff. which includes charges not subject to a Medical
Lien being advanced by Well States Healthcare, LLC,

24) All documents and films submitted to Well States Healthcare, LLC by any person or
entity regarding Plaintiff.
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 15 of 19

25) All Documents submitted to Well States Healthcare, LLC by any person or entity
regarding Defendants KTV’S Transportation, LLC Van Minger and Columbia

Insurance Company.

26) All Documents, insurance policies, declarations, or endorsements related to the liability
insurance coverage of Defendants KTV’S Transportation, LLC, Van Minger and
Columbia Insurance Compnay with respect to Plaintiff's lawsuit.

27) All Documents regarding assessment of whether Plaintiff was unable to obtain medical
attention due to lack of insurance coverage and whether qualified with Well States

Healthcare, LLC for funding.

28) All Documents, wire transfers, checks, money orders, credit card payments, debit card
payments, or other financial payments regarding any payments, advances, loans, or
funding by Well States Healthcare, LLC to Plaintiff, Plaintiff's attorneys, or any of

Plaintiffs medical providers.

29) All Documents, wire transfers, checks, money order, credit card, debit card, or other
financial payments regarding any payments, advances, loans, or funding by Well States
Healthcare, LLC to James Chappuis, M.D., James Chappuis, M.D., P.C., and Spine
Center Atlanta regarding Plaintiff.

30) Well States Healthcare, LLC’s complete underwriting files with respect to any and all
of the following persons and entities: Plaintiff, Plaintiff's attorneys, Spine Center
Atlanta, James Chappuis, M.D., and James Chappuis, M.D., P.C.

31) All Documents and fee schedules disclosing the fees for physician consultations,
surgery, diagnostic procedures, surgery center fees, physical therapy, aquatic therapy,
and pain management for Spine Center Atlanta and James Chappuis, M.D.

32) All Documents, marketing materials, brochures, and pamphlets provided by Well States
Healthcare, LLC to Spine Center Atlanta, James Chappuis, M.D., James Chappuis,
M.D., P.C., Plaintiff, or Plaintiffs attorneys.

In lieu of your appearance, you may send photocopies of such documents to the address
stated below, and the reasonable cost of reproduction will be paid by the named defendant(s).

DENNIS, CORRY, SMITH & DIXON, LLP
900 Circle 75 Parkway, Suite 1400
Atlanta, Georgia 30339
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 16 of 19

Nevada Rules of Civil Procedure 45:
(c) Protection of Persons Subject to Subpoena.

(1) A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable
steps to avoid imposing undue burden or expense on a person subject to that subpoena. The court on behalf of
which the subpoena was issued shall enforce this duty and impose upon the party or attorney in breach of this duty
an appropriate sanction, which may include, but is not limited to, lost earnings and a reasonable attorney’s fee.

(2)(A) A person commanded to produce and permit inspection and copying of designated books, papers,
documents or tangible things, or inspection of premises need not appear in person at the place of production or
inspection unless commanded to appear for deposition, hearing or trial.

(B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and permit inspection and
copying may, within 14 days after service of the subpoena or before the time specified for compliance if such time
is less than 14 days after service, serve upon the party or attorney designated in the subpoena written objection to
inspection or copying of any or all of the designated materials or of the premises. If objection is made, the party
serving the subpoena shall not be entitled to inspect and copy the materials or inspect the premises except pursuant
to an order of the court by which the subpoena was issued. If objection has been made, the party serving the
subpoena may, upon notice to the person commanded to produce, move at any time for an order to compel the
production, Such an order to compel production shall protect any person who is not a party or an officer of a party
from significant expense resulting from the inspection and copying commanded.

(3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify the subpoena if
it:

(i) fails to allow reasonable time for compliance;

(ii) requires a person who is not a party or an officer of a party to travel to a place more than
100 miles from the place where that person resides, is employed or regularly transacts business in person, except
that such a person may in order to attend trial be commanded to travel from any such place within the state in
which the trial is held, or

(iii) requires disclosure of privileged or other protected matter and no exception or waiver
applies, or

(iv) subjects a person to undue burden.

(B) If a subpoena

(i) requires disclosure of a trade secret or other confidential research, development, or
commercial information, or

(ii) requires disclosure of an unretained expert’s opinion or information not describing specific
events or occurrences in dispute and resulting from the expert’s study made not at the request of any party, the
court may, to protect a person subject to or affected by the subpoena, quash or modify the subpoena or, if the party
in whose behalf the subpoena is issued shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship and assures that the person to whom the subpoena is addressed will be
reasonably compensated, the court may order appearance or production only upon specified conditions.

[As amended; effective January 1, 2005.]

(d) Duties in Responding to Subpoena.
(1) A person responding to a subpoena to produce documents shall produce them as they are kept in the

usual course of business or shall organize and label them to correspond with the categories in the demand.

(2) When information subject to a subpoena is withheld on a claim that it is privileged or subject to
protection as trial preparation materials, the claim shall be made expressly and shall be supported by a description
of the nature of the documents, communications, or things not produced that is sufficient to enable the demanding

party to contest the claim, ,
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 17 of 19

CERTIFICATE OF SERVICE
I served the foregoing Subpoena to Produce Documents, Information, or Objects or
to Permit Inspection of Premises in a Civil Action by depositing said copy in the United States
mail in a properly-addressed envelope with adequate postage thereon to:
Charles Rauton
Monge & Associates, P.C.

8205 Dunwoody Place, Bldg. 19
Atlanta, Georgia 30350

This 1st day of April, 2020

/s/ Brent M. Estes
BRENT M. ESTES
For the Firm

54-13399 (GBS)
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 18 of 19

Linda Slonecker 54-13655 (BME) NSP
Dennis, Corry, Smith & Dixon, LLP
900 Circle 75 Parkway

Suite 1400

Atlanta, GA 30339

9314 8699 0430 0070 4383 70
RETURN RECEIPT (ELECTRONIC)

ULEAD annet EA deplete Hee cgo eng gpg tyne]

Total Postage: $6.05

Well States Healthcare, LLC

Attn.: Medical Records Custodian
c/o Nate Ormond, Registered Agent
333 Perry Street, Suite 302

Castle Rock, CO 80104

Reference Number: 54-13644 (BME)
Case 1:19-cv-03499-SDG Document 38-3 Filed 09/15/20 Page 19 of 19

Linda Slonecker 54-13655 (BME) NSP
Dennis, Corry, Smith & Dixon, LEP
900 Circle 75 Parkway
: Suite 1400
Atlanta, GA 30339

 

FIRST-CLASS MAIL

Stree $006.20!
| | [ns fins ZIP 30339
: 2 O1TE11684399

Hasler

 

 

MT

9314 8699 0430 0070 4383 70
RETURN RECEIPT (ELECTRONIC)

TTEUT COU 17 teed Cae La Poo pence co

Tatal Postage: $6.05

Well States Healthcare, LLC

Attn,: Medical Records Custodian
c/o Nate Ormond, Registered Agent
333 Perry Street, Suite 302

Castle Rock, CO 80104
